Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/12/2021 has been entered.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
4.	Claims 1, 5, 7-8, 10, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izumi (US 20120056989 A1).
Regarding claim 1, Izumi (e.g., Figs. 1-30 and 36) discloses a control device comprising:
(e.g., Figs. 5-7 and 18; virtual image 501 in the air); and 
a processor and associated memory (e.g., Fig. 2; CPU 210 and memory 211/212) configured to:
acquire information related to an object that performs a non-contact operation (e.g., Figs. 9-16, 20-21, and 27-30; non-contact operation performed by user hand 601 is detected by camera 201 and CPU 210) and information related to a user who performs the non-contact operation (e.g., Figs. 9-16, 20-21, and 27-30; non-contact operation performed by user 102 is detected by camera 201 and CPU 210), the information related to the object being a track of the object (e.g., Figs. Figs. 9-16, 20-21, and 27-30; hand movement or gesture), and the information related to the user being a direction of a line of sight of the user or a direction of a head of the user (e.g., Figs. 9-16, 20-21, and 27-30; a direction of a line of sight of the user or a direction of a head of the user);
set a detection reference for the non-contact operation (e.g., Figs. 9-16 and [0105]-[0106], [0111]-[0114], [0118], [0120], and [0122]-[0123]; set a detection reference 701 and a corresponding reference region 811 or 821 in accordance with hand movement, sight line, and head direction of user, or user body shape such as user height); 
determine whether the non-contact operation is detected or not (e.g., Figs. Figs. 9-16, 20-21, and 27-30; camera 201 and CPU 210 detect and determine whether the non-contact operation is detected or not); and
(e.g., Figs. 9-16 and [0105]-[0106], [0111], [0114], [0118], [0120], and [0122]-[0123] disclose different examples of setting a detection reference 701 and a corresponding reference region 811 or 821 in accordance with hand movement, sight line or head direction of user, or user body shape. As an example, a detection reference 701 and a corresponding reference region 811 is set when a user is user 810. When the user is switched to user 820, who has a shorter arm length, the position of the user 820 who perform non-contact operation is detected by camera 210, which is outside the detection reference 701 and the corresponding reference region 811 set for the adult 810. Camera 201 and CPU 210 detect and determine the movement, sight line, and head direction of the user 820 within a range determined by a field of view of camera 201. A new detection reference 701 and a corresponding reference region 821 is redefined for the new user 820 based on the detections. As another example, a detection reference 701 and a corresponding reference region 811 or 821 is set for a user 810 or 820 based on user movement. When the user extends his hand forward or pulls his hand backward so that the hand movement is outside the reference. Camera 201 and CPU 210 detect and determine the movement, sight line, and head direction of the user 820 within a range determined by a field of view of camera 201. A new detection reference 701 and a corresponding reference region 821 is redefined for the new user 820 based on the detections).

Regarding claim 5, Izumi (e.g., Figs. 1-30 and 36) discloses the control device according to Claim 1, wherein: 
the information related to the object is information related to a movement of the object (e.g., Figs. 9-16, 20-21, and 27-30; movement of user hand 601); and 
the processor (i) determines that the non-contact operation is detected and (ii) changes the detection reference (e.g., Figs. 9-16 and [0105]-[0106], [0111], [0114], [0118], [0120], and [0122]-[0123]; determine the noncontact operation and define a new detection reference) if the detected position of the object is outside the detection reference (e.g., Figs. 9-16 and [0105]-[0106], [0111], [0114], [0118], [0120], and [0122]-[0123]) and a direction of the movement of the object is a predetermined direction (e.g., Figs. 9-16 and [0105]-[0106], [0111], [0114], [0118], [0120], and [0122]-[0123]).

Regarding claim 7, Izumi (Figs. 1-30 and 36) discloses the control device according to Claim 1, wherein: the information related to the object is information related to an external appearance of the object (e.g., Figs. 9-16, 20-21, and 27-30; user hand 601; hand 601 or finger 601); and the processor (i) determines that the non-contact operation is detected and (ii) changes the detection reference (e.g., Figs. 9-16 and [0105]-[0106], [0111], [0114], [0118], [0120], and [0122]-[0123]; determine the noncontact operation and define a new detection reference) if the detected position of the object is outside the detection reference (e.g., Figs. 9-16 and [0105]-[0106], [0111], [0114], [0118], [0120], and [0122]-[0123]; user hand or user finger is outside the detection reference) and the external appearance of the object is a predetermined external appearance (e.g., Figs. 9-16 and [0105]-[0106], [0111], [0114], [0118], [0120], and [0122]-[0123]; hand 601 or finger 601).

Regarding claim 8, Izumi (Figs. 1-30 and 36) discloses the control device according to Claim 7, wherein the information related to the external appearance of the object is information related to a shape or a color or a pattern of the object (e.g., Figs. 9-16, 20-21, and 27-30; shape or pattern of hand or finger).

Regarding claim 10, Izumi (Figs. 1-30 and 36) discloses the control device according to Claim 1, wherein: the information related to the user is a movement of a line of sight of the user or a movement of a head of the user (e.g., Figs. 9-16; sight line or head direction of user); and the processor (i) determines that the non-contact operation is detected (e.g., Figs. 9-16; non-contact operation) and (ii) changes the detection reference (e.g., Figs. 9-16 and [0105]-[0106], [0111], [0114], [0118], [0120], and [0122]-[0123]; set detection reference) if the detected position of the object is outside the detection reference (e.g., Figs. 9-16 and [0105]-[0106], [0111], [0114], [0118], [0120], and [0122]-[0123]; user hand is outside the detection reference) and an amount of the movement of the line of sight of the user or an amount of the movement of the head of the user is smaller than a predetermined value (e.g., Figs. 9-16 and [0105]-[0106], [0111], [0114], [0118], [0120], and [0122]-[0123]; in accordance with movement sight line or head direction of user within a range determined by field of view of camera 201).

Regarding claim 20, Izumi (Figs. 1-30 and 36) discloses a detection method for detecting a non-contact operation upon an image (e.g., Figs. 5-7 and 18; virtual image 501) displayed in midair by a display, the method comprising:
detecting a position of an object that performs the non-contact operation (e.g., Figs. 9-16, 20-21, and 27-30; non-contact operation performed by user hand 601 is detected by camera 201 and CPU 210); 
acquiring a track of the object as information related to the object (e.g., Figs. 9-16, 20-21, and 27-30; non-contact operation performed by user 102 is detected by camera 201 and CPU 210);
acquiring as information related to a user who performs the non-contact operation a direction of a line of sight of the user or a direction of a head of the user (e.g., Figs. 9-16; a line of sight of the user or a direction of a head of the user);
setting a detection reference for the non-contact operation and determining whether the non-contact operation is detected or not (e.g., Figs. 9-16 and [0105]-[0106], [0111], [0114], [0118], [0120], and [0122]-[0123]; set a detection reference 701 and a corresponding reference region 811 or 821 in accordance with hand movement, sight line or head direction of user, or user body shape such as user height); and
if (a) the detected position of the object, which is based on the non-contact operation upon the image in midair, is outside the detection reference, (b) the acquired track of the object satisfies a predetermined condition, and (c) the direction of the line of (e.g., Figs. 9-16 and [0105]-[0106], [0111], [0114], [0118], [0120], and [0122]-[0123] disclose different examples of setting a detection reference 701 and a corresponding reference region 811 or 821 in accordance with hand movement, sight line or head direction of user, or user body shape. As an example, a detection reference 701 and a corresponding reference region 811 is set when a user is user 810. When the user is switched to user 820, , who has a shorter arm length, the position of the user 820 who perform non-contact operation is detected by camera 210, which is outside the detection reference 701 and the corresponding reference region 811 set for the adult 810. Camera 201 and CPU 210 detect and determine the movement, sight line, and head direction of the user 820 within a range determined by a field of view of camera 201. A new detection reference 701 and a corresponding reference region 821 is redefined for the new user 820 based on the detections. As another example, a detection reference 701 and a corresponding reference region 811 or 821 is set for a user 810 or 820 based on user movement. When the user extends his hand forward or pulls his hand backward so that the hand movement is outside the reference. Camera 201 and CPU 210 detect and determine the movement, sight line, and head direction of the user 820 within a range determined by a field of view of camera 201. A new detection reference 701 and a corresponding reference region 821 is redefined for the new user 820 based on the detections).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
6.	Claim 4 is rejected under 35 U.S.C. 103 as unpatentable over Izumi (US 20120056989 A1) in view of Noda (US 20120047465 A1).
Regarding claim 4, Izumi (Figs. 1-30 and 36) discloses the control device according to Claim 1, but does not disclose wherein the control unit performs the control to operate the electronic apparatus and the control to set the detection reference if the position of the object detected by the detection unit is outside the detection reference and a distance between a point on the track of the object and the detection reference is less than a predetermined distance. However,  Noda (e.g., Figs. 1-7) discloses a control device similar to that disclosed by Izumi, wherein the control unit performs the control to operate the electronic apparatus and the control to set the detection reference if the position of the object detected by the detection unit is outside the detection reference and a distance between a point on the track of the object and the detection reference is less than a predetermined distance (e.g., Figs. 5A and 5B; detection reference 230 is reset from Fig. 5A to 5B, corresponding to when distance between operator U and reference 230 is less than distance d shown in Fig. 5). Therefore, it would have been 

7.	Claims 6 and 11 are rejected under 35 U.S.C. 103 as unpatentable over Izumi (US 20120056989 A1) in view of Liu (US 20180260034 A1).
Regarding claim 6, Izumi (Figs. 1-30 and 36) discloses the control device according to Claim 1, but does not disclose wherein: the information related to the movement of the object is a speed of the object: and the control unit performs the control to operate the electronic apparatus and the control to set the detection reference if the position of the object detected by the detection unit is outside the detection reference and the speed of the object is a predetermined speed. However, Liu (Figs. 1-8) discloses a control device and a control method similar to that disclosed by Izumi, wherein: the information related to the movement of the object is a speed of the object ([0048]); and the control unit performs the control to operate the electronic apparatus and the control to set the detection reference if the position of the object detected by the detection unit is outside the detection reference and the speed of the object is a predetermined speed ([0048] and [0083]-[0084]; reference is set based on preset speed). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Liu to the display device of Izumi. The combination/motivation would be to provide an input device based on based on a movement of the body of a user.

Regarding claim 11, Izumi (Figs. 1-30 and 36) discloses the control device according to Claim 1, but does not disclose wherein: the information related to the user is words spoken by the user or a display; and the processor (i) determines that the non-contact operation is detected and (ii) changes the detection reference based on the detected position of the object and the words spoken by the user or a facial expression of the user. However, Liu (Figs. 1-8) discloses a control device and a control method similar to that disclosed by Izumi. Liu (Figs. 1-8) discloses wherein: the information related to the user is words spoken by the user or a display ([0040]-[0041]; user voice); and the processor (i) determines that the non-contact operation is detected (Figs. 1-8; non-contact operation) and (ii) changes the detection reference based on the detected position of the object and the words spoken by the user or a facial expression of the user ([0040]-[0041] and [0046]-[0048]; reference is set in accordance with user voice). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Liu to the display device of Izumi. The combination/motivation would be to provide an gesture recognition based on user voice input.
Response to Arguments
8.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the reference of Izumi (US 20120056989 A1) has been used for new ground rejection.  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                      /YUZHEN SHEN/Primary Examiner, Art Unit 2691